       Case 1:20-cv-00134-HSO-RHW Document 9 Filed 06/29/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION

PETER HENDERSON, #214546                                                            PETITIONER

v.                                                  CIVIL ACTION NO. 1:20-cv-134-HSO-RHW

JOSEPH ARRINGTON                                                                  RESPONDENT

                         ORDER DIRECTING RESPONDENT
                TO FILE ANSWER OR OTHER RESPONSIVE PLEADING

       BEFORE THE COURT is Petitioner’s pro se request for habeas corpus relief pursuant to

28 U.S.C. § 2254.    Petitioner is an inmate of the Mississippi Department of Corrections,

currently incarcerated at the South Mississippi Correctional Institution in Leakesville,

Mississippi.   After initial review of the Petition, it is hereby,

       ORDERED that the Respondent, through the Attorney General of the State of

Mississippi, file an answer or other responsive pleading in this cause within twenty (20) days of

the service upon the said Attorney General of a copy of this Order. Respondent shall file with

his answer or other responsive pleading any court documents relevant to the disposition of this

cause including full and complete transcripts of all proceedings in the state court of Mississippi

arising from the charges of murder in the Circuit Court of Harrison County, Mississippi.

       IT IS FURTHER ORDERED that the Clerk of Court shall serve, by certified mail, a

copy of the signed Petition [8] filed herein, along with a copy of this Order upon Attorney

General of the State of Mississippi. The Clerk of Court is also directed to mail a copy of this

Order to the Petitioner at his address of record.

       The Petitioner is advised that this Order directing the Respondent to answer does

not reflect any opinion of this Court that the claims contained in the Petition will or will not
       Case 1:20-cv-00134-HSO-RHW Document 9 Filed 06/29/20 Page 2 of 2




be determined to be meritorious.

       Petitioner is warned that his failure to timely comply with any Order of this Court or his

failure to keep this Court informed of his current address will result in the dismissal of this case.

       SO ORDERED AND ADJUDGED, this the 29th day of June, 2020.

                                       s/Robert H. Walker
                                       UNITED STATES MAGISTRATE JUDGE




                                                  2
